Citation Nr: 1742020	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to December 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017 a videoconference hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

When a Veteran asserts that a disability has increased in severity since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995).  The Veteran's most recent VA audiological evaluation was in May 2014.  At the June 2017 videoconference hearing before the undersigned, he testified that he felt his hearing acuity had declined since his last examination.  He reported difficulty understanding conversation and television, with hearing worse in the left ear.  His testimony triggers VA's duty to assist him by providing a contemporaneous examination.  Accordingly, a remand for such development is necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess his bilateral hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the results of the audiometric testing, the examiner should:

(a)  Elicit from the Veteran a description of the impact his hearing loss has on occupational and daily activity functioning, and opine whether the impact he describes is consistent with the level of hearing impairment shown by audiometric testing.

(b)  If not, describe the impact on functioning that would be expected from the level of hearing loss shown by audiometry.

(c)  Indicate whether or not the Veteran's hearing loss presents an unusual or exceptional disability picture that is not reflected by schedular rating criteria, and if so, describe such disability picture in detail.

The examiner should include rationale with all opinions.

2.  The AOJ should then review the entire record and readjudicate the claim for increases.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

